696 S.E.2d 696 (2010)
STATE of North Carolina
v.
Rebecca Arnold NEVILLE.
No. 88P10.
Supreme Court of North Carolina.
April 14, 2010.
Kevin L. Anderson, Assistant Attorney General, for State.
K. Edward Greene, for Rebecca Arnold Neville.
Prior report: ___ N.C.App. ___, 688 S.E.2d 76

ORDER
Upon consideration of the petition filed on the 23rd of February 2010 by Defendant in *697 this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."